Citation Nr: 0030951	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-08 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

Entitlement to a total rating for disability compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1968 to 
September 1969, including service in the Republic of Vietnam 
for which the Combat Action Ribbon was awarded.

This appeal arises from July 1997 and January 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which, respectively, 
granted service connection for PTSD and assigned an initial 
rating of 10 percent, and denied the veteran's claim for 
TDIU.  An October 1998 rating decision by the RO increased 
the rating for the veteran's PTSD to 50 percent, effective as 
of the date of his original claim for service connection, 
from which rating he continues to appeal.


REMAND

The veteran has claimed entitlement to an initial rating in 
excess of 50 percent for his service-connected PTSD.  This is 
an original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.

Initially, the Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  See, e.g., Director 
Veterans Benefits Administration Fast Letter 00-87, 
"Veterans Claims Assistance Act of 2000, P. L. 106-475," 
dated Nov. 17, 2000.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, 114 Stat. 2096, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  

The Board has carefully examined the veteran's file, and 
concludes that the RO was not in compliance with the Act's 
new notification procedures at the time the veteran's claim 
was filed (nor could it have been aware of those 
requirements).  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
notice of disagreement requesting a higher initial rating was 
received of any additional evidence required for this claim 
to be substantiated, nor did the RO identify which evidence 
would be obtained by VA and which was the claimant's 
responsibility.  The RO's statements and supplemental 
statements of the case later clarified what evidence would be 
required to establish entitlement to a higher rating.  
Additionally, the veteran and his representative responded to 
the RO's communications with additional argument and 
evidence, curing (or rendering harmless) the RO's initial 
omissions with respect to notification of required 
information or evidence.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 
Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").  

However, the veteran indicated in February 2000 (on VA Form 
9, constituting his notice of disagreement with the RO's 
denial of TDIU) that he had continued to have monthly 
treatment sessions at the Fresno Vet Center which, he 
contended, would document his assertion that he was unable to 
work or interact with others.  The latest Vet Center records 
in the claims file are dated in December 1998.  The RO took 
no action on the veteran's request.  In view of the explicit 
requirements of the Act with respect to procurement of 
evidence identified by the veteran, particularly evidence in 
the possession of a federal agency, the Board finds that this 
deficiency has the clear potential to have prejudiced the 
veteran's claim and requires remand.  See also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (per curiam); 
Simington v. Brown, 9 Vet. App. 334 (1996) (per curiam) (VA 
is deemed to have constructive knowledge of any documents 
within the Secretary's control, and any such documents 
relevant to the issue under consideration must be included in 
the record on appeal).

Additionally, the Act continues and expands VA's duty to 
obtain a medical examination or opinion when such an 
examination is necessary to make a decision on the claim.  
See Act, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
The Board has reviewed the VA psychiatric examinations 
conducted in April 1997 and August 1998 by a VA-contracted 
private psychiatrist in Clovis, California.  That examiner 
did not have an opportunity to review the veteran's medical 
records received from the Social Security Administration 
(SSA) in December 1998.  These included the report of a 
psychiatric examination conducted in December 1994, which 
would presumably be relevant to the veteran's mental status 
following his December 1993 stroke, as well as other records 
related to the stroke itself and his physical rehabilitation.  
Moreover, the examiner did not provide an opinion as to how 
the veteran's PTSD might affect his ability to obtain or 
maintain substantially gainful employment.  The Board 
concludes that a new psychiatric examination is required to 
account for the recently received medical evidence, 
incorporate the evidence to be obtained from the Fresno Vet 
Center, and provide an opinion as to the extent of the 
veteran's employability secondary to his PTSD.

Accordingly, this case is REMANDED for completion of the 
following actions:

1.  The RO should obtain the veteran's 
treatment records from the Fresno Vet 
Center subsequent to May 1998.  The RO 
must provide notice to the veteran of the 
status of its attempts to secure these 
records pursuant to the Act.  See Act, 
Pub. L. No. 106-475, 114 Stat. 2096, sec. 
3(a) (to be codified at 38 U.S.C. § 5103-
5103A).  After the records are obtained, 
they should be associated with the claims 
file.

2.  The RO should arrange for the veteran 
to undergo a psychiatric examination in 
accordance with the diagnostic standards 
and criteria established under DSM-IV.  
It is imperative that the examiner review 
a copy of this REMAND and the veteran's 
medical records in his claims file.  The 
examiner should determine the current 
nature and extent of the veteran's 
disability from PTSD.  The examiner 
should specifically include an opinion as 
to the impact of the veteran's PTSD on 
his ability to obtain or maintain 
substantially gainful employment, and 
should support this opinion with 
appropriate psychiatric findings and a 
rationale.  All indicated diagnostic 
studies should be performed. 

3.  Upon receipt of the examination 
report, the RO should review it for 
completeness, and, if the questions posed 
to the examiner in this Remand have not 
been answered in full, corrective action 
should be taken immediately.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


